Citation Nr: 0819371	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 through 
November 1967.  He died in November 2002 and the appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) by way of a claim for entitlement to 
service connection for the cause of the veteran's death.  
Under 38 C.F.R. § 3.159(b), VA must notify the appellant of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  A review of the claims folder 
fails to show that the RO provided such notice in this case.  
The appellant is claiming that the fatal form of cancer that 
caused the veteran's death was due to his in-service 
herbicide exposure.  The April 2003 letter to the veteran, 
however, only notified the appellant that she needed to 
"send medical evidence that relates the veteran's death to a 
disability that had its onset during service...or was 
permanently aggravated by the military service."  There was 
no suggestion of the evidence necessary to establish service 
connection for the cause of death on a presumptive basis, 
which is precisely what the appellant alleges.  

Also, in 2007, after the claim had been decided and certified 
to the Board, the Court of Appeals for Veterans Claims (CAVC) 
determined that, in the context of a claim for DIC benefits, 
which includes a claim of service connection for the cause of 
the veteran's death, section 5103(a) notice must be tailored 
to the claim. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 
(2007). The Court determined that notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Since the RO could not 
have known at the time of the decision that such notice was 
required, the Board does not find such notice in the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the appellant under 38 C.F.R. 
§ 3.159(b), including notice that is 
compliant with Hupp v. Nicholson, 21 Vet. 
App. 342, 
352-353 (2007), and notice of the evidence 
necessary to establish service connection 
on a presumptive basis.

2.  Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



